Exhibit 10.20
 
FORM OF QUAKER CITY BANCORP, INC.
CHANGE IN CONTROL AGREEMENT
 
This AGREEMENT is made effective as of February 11, 2002, by and between Quaker
City Bancorp, Inc. (the “Company”), a corporation organized under the laws of
the State of Delaware, with its office at 7021 Greenleaf Avenue, Whittier,
California, and Elizabeth A. Conrado (“Executive”). The term “Bank” refers to
Quaker City Bank, the wholly-owned subsidiary of the Company or any successor
thereto.
 
WHEREAS, the Company recognizes the substantial contribution Executive has made
to the Company and wishes to protect his position therewith for the period
provided in this Agreement; and
 
WHEREAS, Executive has been elected to, and has agreed to serve in the employ of
the Company or an affiliate thereof;
 
NOW, THEREFORE, in consideration of the contribution and responsibilities of
Executive, and upon the other terms and conditions hereinafter provided, the
parties hereto agree as follows:
 
1.    TERM OF AGREEMENT.
 
The term of this Agreement shall be deemed to have commenced as of the date
first above written and shall continue for twenty-four (24) full calendar
months. Commencing on the date of execution of this Agreement, the term of this
Agreement shall be extended for one day each day until such time as the Board of
Directors of the Company (the “Board”) or Executive elects not to extend the
term of the Agreement by giving written notice to the other party in accordance
with Section 4 of this Agreement, in which case the term of this Agreement shall
be fixed and shall end on the second anniversary of the date of such written
notice.
 
2.    PAYMENTS TO EXECUTIVE UPON CHANGE IN CONTROL.
 
(a)  Upon the occurrence of a Change in Control of the Company (as herein
defined) followed at any time during the term of this Agreement by the voluntary
or involuntary termination of Executive’s employment, other than for Cause, as
defined in Section 2(c) hereof, the provisions of Section 3 shall apply. Upon
the occurrence of a Change in Control, Executive shall have the right to elect
to voluntarily terminate his employment at any time during the term of this
Agreement following any demotion, loss of title, office or significant
authority, reduction in his annual compensation or benefits, or relocation of
his principal place of employment by more than 30 miles from its location
immediately prior to the Change in Control.



--------------------------------------------------------------------------------

 
(b)  For purposes of this Plan, a “Change in Control” of the Association or
Company shall mean an event of a nature that: (i) would be required to be
reported in response to Item 1(a) of the current report on Form 8-K, as in
effect on the date hereof, pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”); or (ii) results in a Change in
Control of the Bank or the Company within the meaning of the Home Owners’ Loan
Act of 1933 and the Rules and Regulations promulgated by the Office of Thrift
Supervision (or its predecessor agency), as in effect on the date hereof
(provided, that in applying the definition of change in control as set forth
under the rules and regulations of the OTS, the Board shall substitute its
judgment for that of the OTS); or (iii) without limitation such a Change in
Control shall be deemed to have occurred at such time as (A) any “person” (as
the term is used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Bank or the Company representing
20% or more of the Bank’s or the Company’s outstanding securities except for any
securities of the Bank purchased by the Company in connection with the
conversion of the Bank to the stock form and any securities purchased by any
employee benefit plan of the Bank or the Company, or (B) individuals who
constitute the Board on the date hereof (the “Incumbent Board”) cease for any
reason to constitute at least a majority thereof, provided that any person
becoming a director subsequent to the date hereof whose election was approved by
a vote of at least three-quarters of the directors comprising the Incumbent
Board, or whose nomination for election by the Company’s stockholders was
approved by the same Nominating Committee serving under an Incumbent Board,
shall be, for purposes of this clause (B), considered as though he were a member
of the Incumbent Board, or (C) a plan of reorganization, merger, consolidation,
sale of all or substantially all the assets of the Bank or the Company or
similar transaction occurs in which the Bank or Company is not the resulting
entity, or (D) a proxy statement shall be distributed soliciting proxies from
stockholders of the Company, by someone other than the current management of the
Company, seeking stockholder approval of a plan of reorganization, merger or
consolidation of the Company or Bank with one or more corporations as a result
of which the outstanding shares of the class of securities then subject to such
plan or transaction are exchanged for or converted into cash or property or
securities not issued by the Bank or the Company shall be distributed, or (E) a
tender offer is made for 20% or more of the voting securities of the Bank or
Company then outstanding.
 
(c)  Executive shall not have the right to receive termination benefits pursuant
to Section 3 hereof upon Termination for Cause. The term “Termination for Cause”
shall mean termination because of a material loss to the Company or one of its
affiliates caused by the Executive’s intentional failure to perform stated
duties, personal dishonesty, incompetence, willful violation of any law, rule,
regulation (other than traffic violations or similar offenses) or final cease
and desist order, or any material breach of this Agreement. For purposes of this
Section, no act, or the failure to act, on Executive’s part shall be “willful”
unless done, or omitted to be done, not in good faith and without reasonable
belief that the action or omission was in the best interest of the Company or
its affiliates. Notwithstanding the foregoing, Executive shall not be deemed to
have been terminated for Cause unless and until there shall have been delivered
to him a copy of a resolution duly adopted by the affirmative vote of not less
than three-fourths of the members of the Board at a meeting of the Board called
and held for that purpose (after reasonable notice to Executive and an
opportunity for him, together with counsel, to be heard before the Board),
finding that in the good faith opinion of the Board, Executive was guilty of
conduct justifying Termination for Cause and specifying the



--------------------------------------------------------------------------------

particulars thereof in detail. The Executive shall not have the right to receive
compensation or other benefits for any period after Termination for Cause.
 
3.    TERMINATION BENEFITS.
 
(a)  Upon the occurrence of a Change in Control, followed at any time during the
term of this Agreement by the voluntary or involuntary termination of
Executive’s employment due to (1) Executive’s dismissal or (2) Executive’s
voluntary termination pursuant to Section 2(a), unless such termination is due
to Termination for Cause, the Company shall be obligated to pay Executive, or in
the event of his subsequent death, his beneficiary or beneficiaries, or his
estate, as the case may be, as severance pay or liquidated damages, or both, a
sum equal to two (2) times Executive’s average annual compensation for the two
most recent taxable years that Executive has been employed by the Bank or such
lesser number of years in the event that Executive shall have been employed by
the Bank for less than two years, such average annual compensation shall include
any bonuses or other cash compensation paid or to be paid to the Executive in
any such year, any director or committee fees paid or to be paid in any such
year, any benefits paid or accrued to the Executive pursuant to any employee
benefit plan maintained by the Company or Bank in any such year and any
contributions made on behalf of the Executive to any employee benefit plan
maintained by the Company or Bank in any such year; provided however, that if
the Bank is not in compliance with its minimum capital requirements or if such
payments would cause the Bank’s capital to be reduced below its minimum
regulatory capital requirements, such payments shall be deferred until such time
as the Bank or successor thereto is in capital compliance. At the election of
the Executive such payment may be made in a lump sum or paid in equal monthly
installments during the twenty-four (24) months following the Executive’s
termination. In the event that no election is made, payment to the Executive
will be made on a monthly basis during the remaining term of this Agreement.
 
(b)  Upon the occurrence of a Change in Control of the Bank or the Company
followed at any time during the term of this Agreement by the Executive’s
voluntary or involuntary termination of employment, other than for Termination
for Cause, the Company shall cause to be continued life, medical, dental and
disability coverage substantially identical to the coverage maintained by the
Bank or Company for the Executive prior to his severance, except to the extent
such coverage may be changed in its application to all Bank or Company
employees. Such coverage and payments shall cease upon expiration of twenty-four
(24) full calendar months following the Date of Termination.
 
(c)  Upon the occurrence of a Change in Control, Executive will be entitled to
receive benefits due to him under or contributed by the Bank or Company on his
behalf pursuant to any retirement, incentive, profit sharing, bonus,
performance, disability or other employee benefit plan maintained by the Bank or
Company on Executive’s behalf.
 
(d)  As of the effective date of this Agreement, and annually as of the first
business day of January or soon thereafter, Executive shall make the election
referred to in Section 3(a) hereof with respect to whether the amounts payable
under said Section 3(a) shall be paid in a lump sum or on a monthly basis. Such
election shall be irrevocable for the year for which such election is made and
shall continue in effect until the Executive has made his next annual election.



--------------------------------------------------------------------------------

 
(e)  Notwithstanding the preceding paragraphs of this Section 3, in no event
shall the aggregate payments or benefits to be made or afforded to Executive
under said paragraphs (the “Termination Benefits”) constitute an “excess
parachute payment” under Section 280G of the Code or any successor thereto, and
in order to avoid such a result Termination Benefits will be reduced, if
necessary, to an amount (the “Non-Triggering Amount”), the value of which is one
dollar ($1.00) less than an amount equal to three (3) times Executive’s “base
amount”, as determined in accordance with said Section 280G. The allocation of
the reduction required hereby among the Termination Benefits provided by the
preceding paragraphs of this Section 3 shall be determined by the Executive.
 
4.    NOTICE OF TERMINATION.
 
(a)  Any purported termination by the Company, or by the Executive shall be
communicated by Notice of Termination to the other party hereto. For purposes of
this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated.
 
(b)  “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the instance of Termination for Cause, shall not be less
than thirty (30) days from the date such Notice of Termination is given).
 
(c)  If, within thirty (30) days after any Notice of Termination is given, the
party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, the Date of Termination shall be the
date on which the dispute is finally determined, either by mutual written
agreement of the parties, by a binding arbitration award, or by a final
judgment, order or decree of a court of competent jurisdiction (the time for
appeal therefrom having expired and no appeal having been perfected) and
provided further that the Date of Termination shall be extended by a notice of
dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute, the Bank will continue to pay
Executive his full compensation in effect when the notice giving rise to the
dispute was given (including, but not limited to his annual salary) and continue
him as a participant in all compensation, benefit and insurance plans in which
he was participating when the notice of dispute was given, until the dispute is
finally resolved in accordance with this Agreement.
 
5.    SOURCE OF PAYMENTS.
 
It is intended by the parties hereto that all payments provided in this
Agreement shall be paid in cash or check from the general funds of the Bank. The
Company, however, guarantees payment and provision of all amounts and benefits
due hereunder to the Executive and, if such amount and benefits due from the
Bank are not timely paid or provided by the Bank, such amounts and benefits
shall be paid and provided by the Company.



--------------------------------------------------------------------------------

 
6.    EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFIT PLANS.
 
This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Company and Executive, except that
this Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Executive of a kind elsewhere provided. No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to him without reference to this Agreement.
 
Nothing in this Agreement shall confer upon the Executive the right to continue
in the employ of the Company or shall impose on the Company any obligation to
employ or retain the Executive in its employ for any period.
 
7.    NO ATTACHMENT.
 
(a)  Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.
 
(b)  This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Company and their respective successors and assigns.
 
8.    MODIFICATION AND WAIVER.
 
(a)  This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.
 
(b)  No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.
 
9.    REINSTATEMENT OF BENEFITS UNDER BANK AGREEMENT.
 
In the event Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice described in
Section 9(b) of the Change-in-Control Agreement between Executive and the Bank
dated January 1, 1994 (the “Bank Agreement”) during the term of this Agreement
and a Change in Control, as defined herein, occurs the Company will assume its
obligation to pay and the Executive will be entitled to receive all of the
termination benefits provided for under Section 3 of the Bank Agreement upon the
notification of the Company of the Bank’s receipt of a dismissal of charges in
the Notice.



--------------------------------------------------------------------------------

 
10.    EFFECT OF ACTION UNDER BANK AGREEMENT.
 
Notwithstanding any provision herein to the contrary, to the extent that
payments and benefits are paid to or received by Executive under the Bank
Agreement between Executive and Bank, the amount of such payments and benefits
paid by the Bank will be subtracted from any amount due simultaneously to
Executive under similar provisions of this Agreement.
 
11.    SEVERABILITY.
 
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
 
12.    HEADINGS FOR REFERENCE ONLY.
 
The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
 
13.    GOVERNING LAW.
 
The validity, interpretation, performance, and enforcement of this Agreement
shall be governed by the laws of the State of Delaware.
 
14.    ARBITRATION.
 
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by the Executive within fifty (50)
miles from the location of the Company, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.
 
15.    PAYMENT OF LEGAL FEES.
 
All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Company if Executive is successful pursuant to a legal
judgment, arbitration or settlement.
 
16.    INDEMNIFICATION.
 
The Company shall provide the Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense, or in lieu thereof, shall indemnify
the Executive (and his heirs, executors and administrators) to the fullest



--------------------------------------------------------------------------------

extent permitted under Delaware law and as provided in the Company’s certificate
of incorporation against all expenses and liabilities reasonably incurred by him
in connection with or arising out of any action, suit or proceeding in which he
may be involved by reason of his having been a director or officer of the
Company (whether or not he continues to be a director or officer at the time of
incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorneys’ fees and
the cost of reasonable settlements.
 
17.    SUCCESSOR TO THE HOLDING COMPANY.
 
The Company shall require any successor or assignee, whether direct or indirect,
by purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank or the Company, expressly and unconditionally to
assume and agree to perform the Company’s obligations under this Agreement, in
the same manner and to the same extent that the Company would be required to
perform if no such succession or assignment had taken place.
 
18.    SIGNATURES.
 
IN WITNESS WHEREOF, Quaker City Bancorp, Inc. has caused this Agreement to be
executed by its duly authorized officer, and Executive has signed this
Agreement, on the 11th day of February, 2002.
 
ATTEST:
     
QUAKER CITY BANCORP, INC.
   
/s/    KATHRYN M. HENNIGAN

--------------------------------------------------------------------------------

     
By:
 
/s/    FREDERIC R. MCGILL

--------------------------------------------------------------------------------

Secretary
           

 
WITNESS:
           
/s/    MICHELLE DELHOYO

--------------------------------------------------------------------------------

         
/s/    ELIZABETH A. CONRADO

--------------------------------------------------------------------------------

               
Elizabeth A. Conrado
Executive

 
Seal
 



7